EXHIBIT 10.1

AMENDED AND RESTATED MEDIA SERVICES AGREEMENT

Dated as of

November 8, 2010

Between

ALLOY, INC.

and

dELiA*s, INC.

 

1



--------------------------------------------------------------------------------

AMENDED AND RESTATED MEDIA SERVICES AGREEMENT

This Amended and Restated Media Services Agreement (this “Agreement”) is made as
of the 8th day of November, 2010 (the “Execution Date”), by and between Alloy,
Inc., a Delaware corporation (“Alloy” or “Agent”) and dELiA*s, Inc., a Delaware
corporation (“dELiA*s “).

RECITALS

WHEREAS, Alloy and dELiA*s entered into a distribution agreement (the
“Distribution Agreement”) which, among other things, outlined the terms and
conditions of the distribution of all outstanding shares then held by Alloy of
dELiA*s common stock on a pro rata basis to the shareholders of Alloy common
stock as of December 19, 2005, the spinoff record date (the “Spinoff”);

WHEREAS, dELiA*s, either directly or through its Affiliates, is engaged in
retail and direct response businesses primarily targeting the teenage girl and
young women demographic group and Alloy, either directly or through its
Affiliates, is engaged in the business of, among other things, providing media
and marketing services primarily targeting the 10-24 year old market;

WHEREAS, in connection with the Spinoff, the dELiA*s and Alloy entered into a
Media Services Agreement dated as of December 19, 2005 (the “Initial Effective
Date”), as amended from time to time (the “Original Contract”) pursuant to which
dELiA*s appointed Alloy to act as its exclusive third party agent for itself and
its Affiliates for the purpose of among other things, selling, licensing,
renting and otherwise making available to third parties the Company Media Assets
(as hereinafter defined) and Agent accepted such appointment;

WHEREAS, the Original Contract terminates as of December 19, 2010, and Alloy and
dELiA*s on behalf of themselves and their respective Affiliates each deem it in
their best interests to continue with the arrangement on the terms and
conditions herein set forth as of the Effective Date;

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Agent and dELiA*s (each, a “Party”
and collectively, the “Parties”), on behalf of themselves and their Affiliates
hereby agree as follows:

 

  1.

Defined Terms. Terms with initial capital letters used herein without immediate
definition shall have the following meanings:

“Agent Material Adverse Effect” means any circumstance, change in or effect on
the Agent which materially adversely affects the ability of Agent to meet its
obligations set forth in this Agreement.

“Affiliate” as to any Person means any entity, directly or indirectly, through
one or more intermediaries, controlling, controlled by or under common control
with such Person.

“Alloy Business” means any business operated by Alloy and its Affiliates as of
and subsequent to January 1, 2010.

 

2



--------------------------------------------------------------------------------

“Alloy Media Assets” means any and all assets currently or hereinafter acquired
or operated by Alloy or any of its Affiliates enabling Persons to reach third
parties to promote, market or advertise goods or services, including without
limitation, the Alloy Websites and any branding, buttons, banners, navigation
bars, and other placements and promotions or similar services and rights
executed on, displayed on or using information derived or obtained from any
Alloy Website; media boards; newspaper placement services; email, direct and
database marketing; content licensing; database and list rental and licensing;
sampling programs; research; and promotional, sampling and sponsorship programs.

“Alloy Websites” means any and all public-facing websites currently or
hereinafter owned or operated by Alloy or any of its Affiliates, including the
Alloy Flagship Websites and the Licensed URLs contained therein.

“Buyers” means those Persons who actually purchase other than through dELiA*s
retail stores any Company Brand product either for themselves or another Person
and the Persons for whom such products were purchased.

“Catalog Requestors” mean those Persons who request to receive a Company
Catalog, offline or online.

“Claims” means all actions, causes of action, suits, debts, dues, sums of money,
accounts, bonds, bills, covenants, contracts, controversies, agreements,
promises, trespasses, damages, judgments, executions, claims, Liabilities,
investigations, prosecutions and demands whatsoever, in law or equity,
regardless of when made or asserted and regardless of whether fixed or
contingent.

“Company” means, collectively, dELiA*s and any Affiliate of dELiA*s as of the
Effective Date.

“Company Business” means the merchandising and retail businesses operated by the
Company as of and subsequent to January 1, 2010 specifically related to the
Company Flagship Brands, including, without limitation, the operation of the
Company Websites and the Company Media Assets.

“Company Catalogs” means any catalog or publication acquired, launched or
operated by the Company on and subsequent to January 1, 2010 and supporting the
Company Flagship Brands.

“Company Flagship Brands” means the Alloy and dELiA*s merchandise brands.

“Company Flagship Websites” means those websites or webpages supporting the
Company Flagship Brands except for the Alloy Flagship Websites.

“Company Material Adverse Effect” means any circumstance, change in or effect on
the Company or any Company Media Asset that, individually or in the aggregate
with any other circumstances (i) is materially adverse to the Company Business
or any Company Media Asset or

 

3



--------------------------------------------------------------------------------

(ii) materially adversely affects or could reasonably be deemed to affect the
ability of Agent to sell, license, rent or otherwise make available any Company
Media Asset.

“Company Media Assets” means any and all assets of the Company held as of the
Effective Date or hereinafter acquired and specifically supporting the Company
Flagship Brands through which Persons connect with or otherwise reach third
parties for the purpose of advertising, marketing or promoting products or
services, including without limitation, the Company Websites and any branding,
buttons, banners, navigation bars, and other placements and promotions or
similar services and rights executed on, displayed on or using information
derived or obtained from any Company Website; catalog print advertisements;
catalog insertions; online upsell arrangements; in store retail promotions; and
sample distribution, but excluding offline upsell arrangements.

“Company Websites” means the Company Flagship Websites and any website acquired,
operated or maintained subsequent to the Effective Date by dELiA*s or any
Affiliate of dELiA*s specifically supporting the Company Flagship Brands.

“Control” (including “controlled by” and “under common control with”) means,
with respect to any Person, the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities, by contract or otherwise;
provided that, but without limiting the generality of the foregoing, any Person
owning, directly or indirectly, at least 50% of the voting securities or other,
similar, equity interest of any other Person shall be deemed to “control” such
other Person.

“Damages” means any and all costs, losses, Claims, Liabilities, fines,
penalties, damages and expenses (including interest which may be imposed in
connection therewith), court costs, and reasonable fees and expenses of counsel,
consultants and expert witnesses, incurred by a Party hereto.

“Data” means information that identifies or describes an individual or an
individual’s record of behavior or action, including without limitation, name,
telephone, postal address, phone number, email, date of birth, gender, and any
information listed on the Field Schedule (as hereinafter defined), but
specifically excludes (i) credit card data, and (ii) any of the foregoing
information acquired by a Party in connection with an acquisition of a company
or business division.

“Direct Competitor” means any specialty retailer with mall based stores, catalog
and/or internet sales channels which primarily targets teenage girls or young
women in their 20s and offers for sale among its primary products apparel
(including swimwear), footwear and/or accessories (with examples of some Direct
Competitors being Forever XXI, Hollister, American Eagle, Aeropostale,
Abercrombie & Fitch and Modcloth).

“Effective Date” means December 20, 2010.

“GAAP” means generally accepted accounting principles consistently applied by
Alloy, with only such changes thereto as may be required under applicable FASB
statements or similar governing accounting pronouncements.

“Indirect Competitor” means any retailer, manufacturer or wholesaler, not
including a Direct Competitor, which offers for sale any apparel (including
swimwear), footwear, accessory or bed linen product specifically intended for
teenage girls and/or women in their 20s (e.g., Target

 

4



--------------------------------------------------------------------------------

featuring apparel, footwear, accessories or bed linens for teenage girls and/or
women in their 20s).

“Intellectual Property” means (i) registered and unregistered trademarks,
service marks, trade dress, logos, trade names and corporate names and
registrations and applications for registration thereof together with all
goodwill therein, (ii) inventions, ideas, conceptions of potentially patentable
subject matter and patent disclosures, whether or not reduced to practice and
whether or not yet made the subject of a pending patent application or
applications, (iii) Internet URLs, domain name registrations and applications
(and any interests therein), (iv) statutory invention registrations, patents,
patent registrations and patent applications and all improvements thereto,
(v) copyrights (registered or otherwise) and registrations and applications for
registration thereof, (vi) computer programs and any related documentation and
(vii) trade secrets and confidential business information, technology (including
know-how and show-how), copyrightable works, financial, marketing and business
data, pricing and cost information, business and marketing plans and customer
and supplier lists and any other information owned or used by the Company in
connection with the Company Business and provided to or made available to Alloy
in connection with this Agreement.

“Liabilities” means liabilities, debts or obligations, whether accrued,
absolute, contingent or otherwise, known or unknown.

“Media Costs” means collectively, the (i) Insertion Costs; (ii) Sampling Costs;
(iii) Print Costs; and (iv) Data Fees.

“Media Payments” means, collectively, the (i) Website Fees; (ii) Print Fees;
(iii) Insertion Fees; and (iv) Sampling Fees.

“Media Revenues” means, collectively, the (i) Website Revenues; (ii) the Print
Revenues; (iii) Insertion Revenues; and (iv) Sampling Revenues.

“Online Registrants” mean those Persons who register to become a member of or
request to receive additional information about goods and services offered in
connection with the Alloy Business or by or through any Alloy Website.

“Ordinary Course of Business” means the operation of Company Business as
operated in the ordinary course of business consistent with the usual and
customary practices subsequent to January 1, 2010 without regard to the
transactions contemplated by this Agreement.

“Person” means a natural person, corporation, limited liability company,
partnership, trust, or joint venture, any governmental authority or any other
entity or organization.

 

  2. GENERAL OBLIGATIONS AND APPOINTMENT OF AGENT.

2.1 Appointment of Agent. Except as expressly set forth herein, dELiA*s hereby,
on behalf of itself and its Affiliates, appoints Agent, and Agent hereby agrees
to serve, as the Company’s exclusive agent for the limited purpose of selling,
licensing, renting or otherwise making available any and all of the Company
Media Assets to third parties in accordance with the provisions hereof,
provided, however, the Parties expressly acknowledge and agree that Alloy is not
appointed as agent for purposes of (i) Company marketing, promoting or
advertising any Company Brand on its own behalf or (ii) any marketing, promoting
or advertising undertaken in connection with the Master License Agreement dated
February 24, 2003 by and between

 

5



--------------------------------------------------------------------------------

dELiA*s Brand, LLC and JLP Daisy LLC. Except as expressly set forth herein, the
Company agrees that it shall not sell, license, rent, or otherwise make
available (or offer for sale, license or rental) any Company Media Asset
directly to any Person and that it shall direct to the Agent any and all
inquiries it or any Affiliate receives regarding any Company Media Asset.
Notwithstanding anything contained herein to the contrary, the terms and
conditions of the Original Contract shall control and govern all matters
thereunder arising or related to actions taken prior to the Effective Date.

2.2 Obligations of the Company.

2.2.1 Promotion of Agent. The Company shall advise third parties seeking to
advertise through or gain access to the Company’s Media Assets of Agent’s
exclusive, third party status and representation relationship of the Company as
set forth in this Agreement.

2.2.2 Agent Account Representative. The Company shall maintain at its own
expense skilled staff and other personnel it deems in its sole discretion
necessary to meet its obligations herein set forth.

2.3 Independent Contractor. The Company and Agent expressly acknowledge and
agree that no employment, partnership, or joint venture relationship is created
by this Agreement. The Parties further agree as follows:

(a)        Agent shall act at all times as an independent contractor under this
Agreement;

(b)        neither Agent nor anyone employed by, or acting for or on behalf of,
Agent will be an employee of the Company, and the Company is not liable for
employment or withholding taxes with respect to Agent or any employee of Agent;

(c)        subject to the terms and provisions set forth herein, Agent shall be
free to determine when, where and how Agent performs its responsibilities
hereunder;

(d)        Agent is free to contract with, and provide similar services to, any
other Person regardless of whether such Person offers products or services
identical or similar to those offered by the Company or any of its Affiliates;
and

(e)        Agent is to contract directly with a Person seeking to advertise
through or gain access to any Company Media Asset and is free in its sole
discretion to determine the prices at which it shall offer to such Person the
Company Media Assets.

(f)        Subject to the terms of this Agreement and Alloy’s superseding rights
to the Company Media Assets as set forth herein, dELiA*s shall be entitled to
use any Company Media Asset to promote, market or advertise itself or any
Affiliate without Agent’s involvement.

2.4 No Additional Authority. Except as provided in this Agreement, Agent shall
have no authority to enter into any contract, agreement or other arrangement or
take any other action, by or on behalf of the Company, that would have the
effect of creating any obligation or liability, present or contingent, on behalf
of or for the account of the Company without the prior written consent of the
Company.

2.5 Agent Obligations.

 

6



--------------------------------------------------------------------------------

2.5.1 Staffing. Agent shall maintain at its own expense the marketing and
service capabilities, skilled sales staff and other personnel, and financial and
managerial capability as it deems in its sole discretion necessary to meet its
obligations herein set forth.

2.5.2 Training of Agent’s Sales Force. Agent shall, in its sole discretion,
train members of Agent’s sales force in representing the Company Media Assets as
such times as Agent, in its sole discretion, may determine is necessary to
satisfy its obligations hereunder.

2.5.3 Marketing Efforts. Agent shall use its commercially reasonable efforts to
promote and market the Company Media Assets and in fulfilling its other
obligations in this Agreement.

2.6 Advertising Guidelines. Except as set forth herein, Company and Alloy agree
to abide by the guidelines set forth on Schedule 2.6 (the “Advertising
Guidelines”) unless prior written approval of the dELiA*s Chief Operating
Officer or Chief Executive Officer is obtained, which approval shall not be
unreasonably withheld or delayed. If Agent fails to comply with the Advertising
Guidelines applicable to Website Advertisements or the restrictions set forth in
Section 6.5 with respect to Company Data, Agent shall pay to Company an amount
equal to the profit recognized by Agent in connection with such noncompliant
activities. In addition, if such noncompliance by Agent is not cured within
twelve (12) hours after notification by Company (which may be via e-mail), then
Company may turn off/disable all adservers serving the affected website until
such noncompliance is cured by Agent.

3. LICENSE OF WEBSITES

3.1. (a) License by Alloy of Sub-Universal Resource Locators. Alloy shall
maintain the domain names www.alloy.com and www.delias.com (collectively, the
“Alloy Flagship Websites”) as public facing websites. Alloy hereby licenses to
the Company the right to use on an exclusive, non-transferable, royalty-free
basis (i) the universal resource locator store.alloy.com within the
www.alloy.com domain name for the purpose of displaying Alloy merchandise brand
products (the “Alloy Licensed URL”); and (ii) the universal resource locator
store.delias.com contained within the www.delias.com domain name for the purpose
of displaying the dELiA*s merchandise brand products (the “dELiA*s Licensed
URL,” and together with the Alloy Licensed URL, the “Licensed URLs”), all on the
terms and conditions herein set forth. The Company may, in its sole discretion,
transition from any or all of the Licensed URLs to another domain name of its
choice (each a “Replacement URL”), provided and on the condition that such
transition in no way affects or relieves the Company of any of its obligations
set forth in this Agreement. Any Replacement URL and the Licensed URLs shall be
considered a “Company Flagship Website”. Alloy will not license any Alloy
Licensed URL to a third party during the Term of this Agreement.

(b) Unless explicitly set forth herein, the Parties expressly acknowledge and
agree that the Company shall control the Company Flagship Websites, and all
content and graphics contained therein, including, without limitation:
(a) creating and posting product information and descriptions at the Company
Flagship Websites; (b) ensuring the accuracy and appropriateness of materials
posted at the Company Flagship Websites and/or provided for use by Alloy on the
Alloy Flagship Websites (including, among other things, all product-related
materials); (c) ensuring that materials posted at the Company Flagship Websites
and/or provided for use by Alloy do not violate or infringe upon the rights of
any third party (including, without limitation, copyrights, trademarks, trade
secrets, privacy or other personal or

 

7



--------------------------------------------------------------------------------

proprietary rights); (d) and ensuring that materials posted at the Company
Flagship Websites and/or provided for use by Alloy are not libelous and comply
with all applicable laws and regulations; and (e) use commercially reasonable
efforts consistent with industry standards to ensure that no viruses, etc. are
on or posted to the Company Flagship Websites. Company agrees to indemnify and
hold harmless Alloy and its Affiliates from any Claims (i) arising from
Company’s use of the Licensed URLs, including any information posted thereon; or
(ii) in connection with or related to any Company Flagship Website; provided,
however, Company shall not be obligated to indemnify Alloy for any Claim
directly attributable to Alloy’s action or inaction. Notwithstanding anything
contained herein to the contrary in this section, Company shall not be
responsible in any way for content or graphics supplied by or provided either
directly or indirectly through Alloy.

(c) Unless explicitly set forth herein, the Parties expressly acknowledge and
agree that Alloy shall control the Alloy Flagship Websites, and all content and
graphics contained therein, including, without limitation: (a) creating and
posting of content and advertisements; (b) ensuring the accuracy and
appropriateness of materials posted on the Alloy Flagship Websites; (c) ensuring
that materials posted at the Alloy Flagship Websites do not violate or infringe
upon the rights of any third party (including, without limitation, copyrights,
trademarks, trade secrets, privacy or other personal or proprietary rights);
(d) and ensuring that materials posted on the Alloy Flagship Websites are not
libelous and comply with all applicable laws and regulations; and (e) use
commercially reasonable efforts consistent with industry standards to ensure
that no viruses, etc. are on or posted to the Alloy Flagship Websites or
contained in Website Advertisements. Alloy agrees to indemnify and hold harmless
Company and its Affiliates from any Claims (i) arising from the Alloy Flagship
Websites, including any information posted thereon; or (ii) in connection with
or related to any Alloy Flagship Website; provided, however, Alloy shall not be
obligated to indemnify Company for any Claim directly attributable to Company’s
action or inaction. Notwithstanding anything contained herein to the contrary in
this section, Alloy shall not be responsible in any way for content or graphics
supplied by or provided either directly or indirectly through Company.

(d) The Company shall require or request each Buyer, Catalog Requestor and
Online Registrant to provide at least that information set forth on Schedule
3.1(d) (the “Field Schedule”) as well as any information reasonably requested by
Alloy from time to time and mutually agreed upon by the Parties.

(e) Compensation. dELiA*s shall pay to Alloy per each Licensed URL, the amount
of twenty thousand Dollars ($20,000) per month for the right to use each such
Licensed URL (collectively, the “License Fee”). This License Fee shall be
payable during the Term of this Agreement regardless of whether or not Company
transitions from a Licensed URL to a Replacement URL; provided, however, that
notwithstanding the foregoing to the contrary the License Fee shall not be
payable with respect to www.delias.com and the dELiA*s Licensed URL from and
after the Closing Date as defined in Section 11.3 below.

 

3.2.

  

Crosspromotion and Advertising Services.

3.2.1

  

Alloy shall:

  

(a)

  

establish and maintain the designated units on the homepage of www.alloy.com for
the Company’s benefit with links from such units to shop.alloy.com or any
Replacement URL thereto as set forth on Schedule 3.2.1(a) (“Alloy Link
Schedule”). For the avoidance of doubt Alloy may change the look and feel of the
homepage of www.alloy.com in its sole discretion subject to inclusion of the
identical designated units set forth on the Alloy Link Schedule, provided
however that Alloy shall provide Company with thirty (30) days prior notice of
any change so that the Company may revise its look and feel consistent with
Alloy; and

 

8



--------------------------------------------------------------------------------

 

(b)

  

place a shop button with an embedded link to the corresponding Company Flagship
Website on the first, left placement of the navigation bar on each page of each
Alloy Flagship Website.

3.2.2

 

The Company shall:

 

(a)

  

establish, maintain and host www.delias.com (the “dELiA*s Domain) to the extent
requested by Alloy, which right Agent may rescind at anytime in its reasonable
business judgment upon thirty (30) days prior written notice to Company, and for
so long as Company hosts the dELiA*s Domain allocate exclusively to Agent those
advertising units and links set forth on Schedule 3.2.2(b), with the
understanding that if Agent shall elect to host the dELiA*s Domain, Agent shall
make available to Company all inventory not allocated to Alloy as set forth on
Schedule 3.3.2(b);

 

(b)

  

establish and maintain those advertising units on each page and subpage of the
Licensed URLS (and any Replacement URL thereto) set forth on Schedule 3.2.2(b)
(collectively, the “Shop Advertising Units”).

 

(c)

  

establish and maintain a site navigation bar on each page and subpage of
store.alloy.com (or any Replacement URL thereto) identical to the site
navigation bar displayed on the homepage of www.alloy.com set forth on Schedule
3.2.2(c) (the “Alloy Nav Bar Schedule”) with the understanding that Alloy may
require the Company to revise such navigation bar so that it conforms with the
navigation bar on the alloy.com homepage, provided that placement of the shop
link shall not be changed without Company’s prior written consent;

 

(d)

  

establish and maintain a site navigation bar on each page and subpage of
store.dELiAs.com (or any Replacement URL thereto) consistent with the site
navigation bar displayed on the homepage of www.dELiAs.com set forth on Schedule
3.2.2(d) (the “dELiA*s Nav Bar Schedule”);

 

(e)

  

direct each Person who places, initiates or completes an online merchandise
order to an Alloy Website or webpage thereof as Alloy designates as the
Company’s exclusive representative pursuant to Section 3.3.5 herein subsequent
to (i) completion of a merchandise order; or (ii) abandonment of a merchandise
order after the Company has attempted to recapture the sale, with the
understanding that such redirection shall occur before any upsell is offered or
order confirmation, order completion, thank you or other similar message is
displayed;

 

(f)

  

promote the applicable Alloy Flagship Website in a prominent manner on all bags
and boxes used in connection with outgoing direct mail order shipments for the
respective Company Flagship Brands; provided, that the Parties acknowledge that,
in lieu of printing directly onto outgoing direct mail order shipment bags and
boxes, the Company may print the applicable Alloy Flagship Website onto one or
more tapes which tapes shall be affixed to bags and boxes by the Company’s sales
and shipping personnel;

 

(g)

  

establish and maintain prominent advertisement and placement of www.alloy.com on
the cover of each Alloy catalog and those certain pages therein as set forth on
Schedule 3.2.2(g) (“Alloy Catalog Schedule”), with such advertisement and

 

9



--------------------------------------------------------------------------------

    

placement to be effected in a manner consistent with those effected by the
Company in the Ordinary Course of Business and Alloy shall pay Company $7,500
per year on the Effective Date and each anniversary thereof for such
advertisement and placement, with the understanding that if this Agreement is
terminated early pursuant to the terms and conditions of this Agreement Company
shall refund to Alloy a prorated portion of such fees within ten (10) days of
such termination;

 

(h)

  

establish and maintain prominent advertisement and placement of www.delias.com
on the cover page of each dELiA*s catalog and those certain pages therein as set
forth on Schedule 3.2.2(h) (“dELiA*s Catalog Schedule”), with such advertisement
and placement to be effected in a manner consistent with those effected by the
Company in the Ordinary Course of Business and Alloy shall pay Company $7,500
per year on the Effective Date and each anniversary thereof for such
advertisement and placement with the understanding that if this Agreement is
terminated early Company shall refund to Alloy a prorated portion of such based
fees within ten (10) days of such termination;

    

(i) establish and maintain on each Company Flagship Website the area set forth
on Schedule 3.2.2(i) for the purposes of maintaining embedded links (the
“Embedded Link Schedule”), with the understanding that Alloy may require Company
to edit the copy, including substitution of logos for text; provided, that Alloy
may not edit more than once every six (6) months and any such changes may not
exceed the current word count; and provided, further, that any substitution of
logos for text shall not adversely affect the loading of such page and any
graphics other than logos must be mutually agreed by the parties; and

    

(j) establish and maintain a link on each page and subpage of each Company
FlagshipWebsite to a page of an Alloy Flagship Website designated by Alloy for
the purpose of permitting Alloy to collect Data from Persons seeking to become
on Online Registrants, which links shall be identical in size, placement and
location consistent with the Ordinary Course of Business.

Notwithstanding anything contained herein to the contrary, Alloy shall provide
Company with the ability, easily and without undue delay or interference, to
control and update the portions of the Licensed URLS (i.e. uploading of graphics
and content) allocated to Company as set forth above and elsewhere in this
Agreement. Company may change the look and feel of the pages and subpages of the
Licensed URLS (or Replacement URLS); provided, however, Company shall not be
relieved of any of its obligations set forth in this Agreement and shall
continue to provide the units and links as set forth above in Section 3.2.2;
provided, further however, the Company shall discuss any such proposed changes
to the Licensed URLs with Alloy prior to implementing any such changes so the
parties can discuss in good faith any adverse impact such changes may have upon
advertising revenue and mutually agree to make further revisions so as to avoid
any such adverse impact.

Notwithstanding anything contained herein to the contrary, Company shall provide
Alloy with the ability, easily and without undue delay or interference, to
control and update the portions of the Licensed URLS (i.e. uploading of graphics
and content) allocated to Alloy as set forth above and elsewhere in this
Agreement. Alloy may change the look and feel of the homepage of www.alloy.com
in its sole discretion; provided, however, Alloy shall not be relieved of any of
its obligations set forth in this Agreement and shall continue to provide the
units and links as set forth above in Section 3.2.2; provided, further however,
Alloy shall notify Company of any such proposed changes prior to implementing
any changes.

 

10



--------------------------------------------------------------------------------

3.3. Website Advertising

3.3.1 Website Advertisements. Subject to the terms of this Agreement, Alloy
shall have the sole and exclusive right during the Term to sell any and all
third party advertisements and promotions on the Company Websites, including
without limitation, the Shop Advertisements, graphical advertisements, online
contests and sweepstakes, and subject to Section 3.3.5, upsell arrangements
(collectively, the “Website Advertisements”). Subject to the terms of this
Agreement, in the event that Alloy does not sell to a third party a unit
allocated to Alloy as set forth in Section 3.2.2, Alloy may use such unit as it
deems appropriate in its sole discretion, including without limitation, to
advertise one or more Alloy Media Asset or as a value added component of third
party promotional campaign.

3.3.2 Website Advertisement Content and Deployment. Subject to the terms of this
Agreement, Alloy shall control the content, design and deployment of any Website
Advertisement. The Company shall comply with reasonable instructions provided by
Alloy from time to time, including special instructions related to ad tagging,
ad reservations and cookie deployment, provided such instructions or special
instructions do not materially adversely affect the performance of the
applicable Company Website as mutually determined in the Parties’ reasonable
business judgment. The Company shall cooperate with Alloy as reasonably
requested to meet the demands of special advertising campaigns, such as
geotargeted campaigns, subject to Company’s technology being able to support
such request. In the event that Company incurs any out-of-pocket costs in
connection with such request, Alloy agrees to reimburse Company such costs to
the extent they are reasonable and approved by Alloy in advance. To the extent
necessary and practical, the Parties agree to cooperate and use commercially
reasonable efforts to make available to the other a content management system
for the purpose of allowing such other Party to upload its content directly on
the Alloy Flagship Websites or the Company Websites, as the case may be, as
permitted by the terms of this Agreement.

3.3.3 Media Metrix. The Company has executed a traffic assignment request in
favor of Alloy covering the Company Flagship Websites. The Company shall execute
any similar traffic assignment or other similar documents to the extent
reasonably necessary for the purpose of attributing to Alloy traffic generated
by the Licensed URLs.

3.3.4 Website Advertising Consideration.

(a) Alloy shall pay to Company “Website Fees” as follows: twenty-five percent
(25%) of the Shop Advertisement Revenue and fifty percent (50%) of the Upsell
Offer Revenue. “Shop Advertisement Revenue” shall mean the gross revenue
received and recognized by Alloy generated in connection with the sale to third
parties of the Shop Advertisements, less direct ad serving costs and direct
selling commissions. “Upsell Revenue” shall mean the gross revenue received and
recognized by Alloy in connection with the sale to third parties of Upsell
Offers less direct ad serving costs and direct selling commissions. Shop
Advertisement Revenue and Upsell Revenue are collectively referred to herein as
“Website Revenue.” For purposes of computing Website Revenue, the Parties shall
assume that the direct selling commissions equal five percent (5%) of the gross
revenue.

(b) Alloy guarantees that no less than $10,000 per month in Website Fees shall
be payable to Company pursuant to this Section 3.3.4(a) (the “Guarantee”),
provided, however, if after January 1, 2012, the average monthly ad impressions
for Shop Advertisements of any rolling twelve month period are more than thirty
percent (30%) less than the average monthly impressions for the same twelve
month period of the Base Year, the Guarantee shall be null and

 

11



--------------------------------------------------------------------------------

void and have no further force and effect such that the amount of Website Fee
payable to Company by Alloy shall be based on the actual amount of Website
Revenue without regard to the Guarantee for the remainder of the Term. “Base
Year” shall mean calendar year 2011.

(c) Alloy shall invoice and collect payments from third parties for Website
Advertisements regardless of whether Agent, the Company or another Person was
the procuring or generating source of such advertising.

 

3.3.5    Upsell Arrangements.

 

a.

  

Subject to subsection 3.3.5(c) below, dELiA*s hereby designates Alloy as the
Company’s sole and exclusive representative with respect to offering and selling
to Persons using Company Flagship Websites subscription services or
subscriptions for products (e.g. movies and magazines) (each an “Upsell Offer”).
Each Upsell Offer must comply with the Advertising Guidelines. Alloy shall
obtain prior written approval of dELiA*s in the event it would like to include
an Upsell Offer on a Company Website for a non-subscription service or product.
Subject to Section 3.3.5(c), dELiA*s shall not, and shall not allow any third
party to, offer on any Company Website any subscription based Upsell Offer other
than through Alloy.

 

b.

  

Company shall cooperate with Alloy regarding the availability of Upsell Offers
on the Company Flagship Websites, including working with Alloy to accommodate
any issues that may arise in making such Upsell Offers, including any technical
issues, provided there is no adverse affect on the performance of the Company
Flagship Websites.

 

c.

  

If during any December 20th through June 20th or June 21st through December 19th
period of the Term commencing with the period December 20, 2010 through June 20,
2011, Alloy generates less than sixty two thousand five hundred U.S. dollars
($62,500) in Upsell Revenue (the “Upsell Threshold Amount”), the Parties agree
that Alloy shall have the immediately succeeding six (6) month period to
generate at least the Upsell Threshold Amount and if not achieved for such six
(6) month period, then there shall be no exclusivity with respect to Upsell
Offers.

4. CATALOG MEDIA SERVICES

4.1 Print Media Services.

 

12



--------------------------------------------------------------------------------

4.1.1 The Company shall make available in each Alloy catalog, and dELiA*s
catalog (collectively, the “Company Flagship Catalogs”) those number of pages at
the identified page location set forth on Schedule 4.1.1 (“Print Schedule”) and
Alloy shall have the right but not the obligation to purchase such pages at such
locations for the purpose of advertising third party products or services or any
Alloy Media Asset (“Print Advertisements”). Any Print Advertisements shall be
subject to the Advertising Guidelines except that Alloy shall not be entitled,
without the prior written approval of dELiA*s to (a) advertise feminine hygiene
products in the dELiA*s catalog and (b) advertise contests and sweepstakes in
the dELiA*s and Alloy catalogs. For the avoidance of doubt, Alloy shall be
entitled to advertise feminine hygiene products in Alloy catalogs.

4.1.2 Costs, Calendar and Process.

4.1.2.1. The Parties hereby agree to the publication schedule set forth on
Schedule 4.1.2.1 (the “Print Publication Schedule”). No later than May 30 and
November 30 of each year the parties shall establish the Print Publication
Schedule for the following six months, which Print Publication Schedule shall be
consistent with schedules established in the Ordinary Course of Business. At
least seven (7) days prior to the Ad Confirmation Due date set forth in the
Print Process Schedule, Alloy will advise Company of the number of pages it
desires to reserve for Print Advertisements, which number shall be either zero
(0), four (4) or eight (8) (the “Intended Number”). On or before each Ad
Confirmation Due date set forth in the Print Process Schedule Alloy will advise
Company in writing of the actual number of pages it intends to use for Print
Advertisements (the “Actual Number”); provided, however, Alloy shall not be
entitled to purchase one page. In the event that the Intended Number is greater
than the Actual Number, Company and Alloy each agree to split the Print Costs
(determined in accordance with the Print Costs Schedule) incurred with such the
Remainder Pages (as defined below). In the event that the Remainder Pages when
divided by two (2) does not result in a whole number (the “Overage”), the
Parties agree to alternate assuming responsibility for such Overage.

4.1.2.2. The Parties hereby agree to the costs set forth on Schedule 4.1.2.2
(the “Print Costs Schedule”). No later than May 30th and November 30th of each
year the parties shall establish the Print Cost Schedule for the following six
months, with the understanding that appropriate adjustments shall be made to
reflect actual increased or decreased postage and printing costs incurred by
Company, as the case may be. “Remainder Pages” shall mean Intended Number less
Actual Number.

4.1.3 Product Integration. In addition to the Print Advertisements, Company
agrees, and agrees to cause its Affiliates, to make available to Alloy no less
than six (6) product integration opportunities similar in placement and size to
those set forth on the Media Blurb Schedule in each Alloy and dELiA*s catalog
distributed during any given 12 month period with it being understood that such
product integrations will be placed relevantly when possible (e.g.
advertisements promoting women’s shaving cream will appear on pages with bare
legs), the placement specifications will negotiated in good faith between the
parties; and Alloy shall not offer product integration opportunities to third
parties buying less than two (2) pages in a Company Brand catalog.

4.1.4 Compensation. Alloy shall invoice and collect payments from third parties
for Print Advertisements (“Print Revenues”) regardless of whether Agent, the
Company or another Person was the procuring source of such revenues and shall
pay to the Company twenty-five percent (25%) of the difference between Print
Revenues less any third party commission costs incurred by Alloy and Print Costs
(“Print Fees”). In addition, Alloy shall pay to the Company the amount

 

13



--------------------------------------------------------------------------------

of “Print Costs” determined in accordance with the Print Costs Schedule. No
Print Fees shall be owed to Company for any Print Advertisement advertising any
Alloy Media Asset. For the avoidance of doubt, (i) no Print Fees shall be owed
to Company for any Print Advertisements placed on behalf of a third party unless
and until such monies have been collected from such third party client by Alloy,
but Alloy shall be responsible for paying associated Print Costs; and (ii) no
Print Fees or Print Costs shall be owed to Company for any product integrations
to the extent such product integrations were offered to a third party as a value
added on component.

4.2. Catalog Insertions.

4.2.1. Company shall make available to Alloy the right to include in each
Company Flagship Catalog other than clearance catalogs (i) two (2) blow-in
inserts (“Blow-In Inserts”) and (ii) one bound bind-in insert based on the
technical specifications of each catalog (“Bind-In Insert” and together with the
Blow-In Inserts, the “Insertions”); and in each clearance catalog, one Blow-In
Insert. Each Blow-In Insert shall be separated by at least 2 pages from the
other Blow-In Insert and at least 2 pages from the Bind-In Insert and shall not
appear on or within 2 pages of any Print Advertisement. Insertions are subject
to technical specifications set forth in the Print Publication Schedule.

4.2.2 Costs, Calendar and Process.

4.2.2.1 The Parties hereby agree to the Print Publication Schedule which
outlines insertion deadlines. No later than May 30th and November 30th of each
year the parties shall establish the Print Publication Schedule with respect to
Insertions for the following six months, which schedule shall be consistent with
schedules made in the Ordinary Course of Business.

4.2.2.2 The Parties hereby agree to the costs set forth on the Print Costs
Schedule. The parties further agree to review the Print Costs Schedule at least
twice per calendar year no later than May 30th and November 30th of each year,
with the understanding that appropriate adjustments shall be made to reflect
increased or decreased postage and printing costs, as the case may be and that
such costs shall be calculated in a manner consistent with costs calculated in
the Ordinary Course of Business.

4.2.2.3 The Parties hereby agree to the processes set forth on the Print
Publication Schedule setting forth deadlines regarding Insertions. The parties
further agree to review the Insertion Process Schedule twice per calendar year
no later than May 30th and November 30th of each year, with the understanding
that such schedule shall be consistent with schedules made in the Ordinary
Course of Business.

4.2.3 Compensation. Alloy shall invoice and collect payments from third parties
for Insertions regardless of whether Agent, the Company or another Person was
the procuring source of such revenues. (“Insertion Revenues”) and shall pay to
Company twenty five percent (25%) of the difference between the Insertion
Revenues less any sales commissions paid by Alloy to third parties in connection
with Insertions and the Insertion Costs (“Insertion Fees”). In addition, Alloy
shall pay to Company the amount of “Insertion Costs” as determined in accordance
with the Print Costs Schedule. Alloy shall be entitled to promote any Alloy
Media Asset via an Insertion in which case no Insertion Fees shall be owed to
Company for such Insertions placed, but Alloy shall be responsible for paying
associated Insertion Costs. For the avoidance of doubt, no Insertion Fees shall
be owed to Company for any Insertions placed on behalf of a third party unless
and until such monies have been collected from such third party client by Alloy,
but Alloy shall be responsible for paying associated Insertion Costs.

 

14



--------------------------------------------------------------------------------

5. SAMPLING

5.1. Outbound Shipping Samples. Company shall make available to Alloy at least
six (6) sample and insertion distribution units per outbound package distributed
by each Company 15 Flagship Brand for the purpose of advertising third parties
products or services or any Alloy Media Asset (“Outbound Sampling”); with the
understanding that an outbound package must weigh one or more pounds in order to
include samples (i.e. goods such as CD’s) and outbound packages weighing under
one pound may include up to six (6) individual insertions (i.e. paper medium
only) or one (1) Bundled Sample (as hereinafter defined) plus five
(5) individual insertions up to the six (6) slot allotment. Outbound Sampling
products shall include paper products and tangible goods; provided, however,
that any food, candy or perfume products intended for Outbound Sampling must be
pre-approved by Company; provided further, however, Alloy shall not include
feminine hygiene products for Outbound Sampling related to the Company’s dELiA*s
business. Should Alloy desire more than six (6) units per outbound package for
any Company Flagship Brand at any given time during the Term, Alloy will have
the right to bundle several samples together provided that such samples are in
paper medium (“Bundled Samples”) and Alloy assumes responsibility including
associated costs for such Bundled Samples.

5.1.1 Company will provide to Alloy no later than the tenth (10th) day of each
month during the Term an updated weekly reforecasted projections for the
remainder of the year, including projections for all packages and packages
greater than one pound anticipated to be delivered during the course of the
year. Company shall use commercially reasonable efforts to comply with
reasonable requests of Agent with respect to Outbound Sampling, including,
without limitation, inventory, additional samples, and stopping a distribution.
If Company incurs out-of-pocket costs in connection with accommodating any
extraordinary request Alloy shall reimburse Company such costs to the extent
that such costs were reasonable and approved by Alloy in advance.

5.1.2. The Parties hereby agree to the costs set forth on Schedule 5.1.2 (the
“Outbound Costs Schedule”). The parties further agree to review the Outbound
Costs Schedule twice per calendar year no later than May 30th and November 30th
of each year, with the understanding that such costs shall be calculated in a
manner consistent with costs calculated in the Ordinary Course of Business,
provided that any such increase will not affect Outbound Sampling booked prior
to the date such increases were agreed upon by the Parties.

5.1.3. Alloy shall, and shall cause its Affiliates to, use commercially
reasonable efforts to not send to Company any inventory for Sampling more than
three (3) weeks prior to the start date of any sampling program. In the event
Alloy requests cessation of a sampling program prior to its scheduled end date,
Alloy shall make arrangements for removal or destruction of unused inventory
within two (2) weeks of the later of such stoppage or final inventory count, or
Company shall be entitled send unused inventory to Alloy at Alloy’s expense
provided such costs are reasonable and consistent with competitive shipping
costs.

5.1.4. Company shall be entitled to work with other third parties regarding
Sampling except that Alloy shall serve as Company’s exclusive representative
only for Sampling and Sampling related activities in the categories set forth on
Schedule 5.1.4 (the “Sampling Schedule”).

5.2. Retail Sampling Services.

 

15



--------------------------------------------------------------------------------

5.2.1 In-Store Promotions. The Company will make available exclusively to Alloy
the right to conduct in-store promotions at or in each Company Brand retail
location (“In-Store Promotions”) to promote a third party’s product or service
or an Alloy Media Asset consistent with Schedule 5.2.1 (the “Retail Sampling
Schedule”); provided, however, in the event Alloy does not conduct any In-Store
Promotions for a period of six (6) months the parties shall discuss in good
faith any modifications or revisions to this Section 5.2.1. In-Store Promotions
shall comply with and are subject to the terms and conditions of the applicable
retail store lease. Company will make available to Alloy no less than (i) one
signage and sampling promotional opportunity and (ii) one sampling opportunity
per month for each dELiA*s retail location for In-Store Promotions, subject to
the technical specifications of each retail store. In-Store Promotions shall
include any and all third party promotions conducted at or within a Company
Brand retail location designed to increase brand awareness or otherwise promote,
advertise or market a product or service, including without limitation, any
sample, coupon, paper insert or other hand-to-hand deliverable to be distributed
at point of sale; any lease line sign located at a retail store front, or
dressing room sign (not on an easel or stand); or any other reasonable media and
marketing means, provided that Alloy shall obtain Company’s prior written
consent before committing to conducting In-Store Promotions involving the use of
buttons, mirror clings and in-store demonstrations or any other media not
specifically stated herein; and provided further that Alloy shall not in
connection with any In Store Promotions (i) promote any feminine hygiene
product; (ii) not use any easel or stands other than a lease line sign at a
retail store entrance. Notwithstanding the foregoing to the contrary, Company
shall be permitted to install television or other display units at each Company
Brand retail location for the purpose of broadcasting content, including videos
and other programs; provided, however, if any such content was specifically
produced to promote the products or services of any party other than a Party
hereto (such as sponsored content) or contains any advertisements (collectively,
“Promotional Content”), then Company shall obtain Alloy’s prior consent, such
consent not to be unreasonably withheld, prior to displaying any such
Promotional Content. Alloy and dELiA*s agree to review the Retail Sampling
Schedule upon the opening of every five (5) new retail stores, with the
understanding that the monthly distribution quantities and distribution
opportunities shall increase proportionally to the average monthly distribution
per store as outlined in the Retail Sampling Schedule. Notwithstanding anything
contained herein to the contrary, in no event shall the monthly distribution
quantities set forth in the Retail Sampling Schedule be reduced unless and until
the number of dELiA*s brand retail locations is less than forty (40).

 

5.2.2

    Reporting and Other.  

  (a)

  

No later than the second (2nd) business day of any each month, Alloy shall
provide to dELiA*s an in-store completion form substantially in the form set
forth as Exhibit 5.2.2(a) (the “In-Store Completion Form”) outlining by store,
the elements of the In-Store Promotions conducted during the previous month.
dELiA*s shall return to Alloy the completed In-Store Completion Form by the
tenth (10th) day of such month.

 

  (b)

  

No later than the second (2nd) business day of each month, Alloy shall provide
to dELiA*s a monthly finance form substantially in the form set forth as Exhibit
5.2.2 (b) (the “Monthly Finance Form”). dELiA*s shall return to Alloy the
completed Monthly Finance Form by the tenth (l0th) days of such month.

 

  (c)

  

Company agrees to allow Alloy or its designees reasonable access to its retail
locations for the purpose of taking photographs evidencing the In-Store
Promotions with the prior approval of Company which shall not be unreasonably
withheld or delayed. Should Company not respond to any such request within two
(2) business days, Company shall be deemed to have consented to such access.

 

16



--------------------------------------------------------------------------------

 

  (d)

  

In the event that there are any unused or left over promotional materials in
connection with an In-Store Promotion, Company agrees to distribute such
promotional materials until depleted, using commercially reasonable efforts to
distribute such materials as soon as possible. The provisions of this section
shall apply only to the extent if the quantity received by Company is equal to
or less than the quantity set forth on the Retail Sampling Schedule.

5.3 Compensation. Alloy shall invoice and collect payments from third parties
for Outbound Sampling and In-Store Promotions (“Sampling Revenues”). Alloy shall
pay to dEliA*s fifty percent (50%) of the difference between Sampling Revenues
less any third party commissions payable by Alloy and Sampling Costs (“Sampling
Fees”). “Sampling Costs” shall mean any costs incurred by Alloy in connection
with the In-Store Promotions and Outbound Sampling, including printing and
distribution costs. Alloy shall be responsible in all respects for dealing with
third party vendors retained to carry out Outbound Sampling and In-Store
Promotions, including without limitation, printing and coordination of delivery
schedules. In the event that Alloy chooses to work with a dELiA*s designated
printer, dELiA*s sole responsibility shall be to deliver the artwork to such
printer and all approvals and costs shall be Alloy’s responsibility. Alloy shall
be entitled to promote any Alloy Media Asset via Outbound Sampling and In-Store
Promotions, in which case Alloy shall be responsible for paying Sampling Costs
and any reasonable and documented out-of-pocket costs incurred by Company in
connection with or directly attributable to such Outbound Sampling or In-Store
Promotions, but no Sampling Fees shall be owed for such Outbound Sampling and
In-Store Promotions. No Sampling Fees shall be owed to Company for any Outbound
Sampling and In-Store Promotions unless and until such monies have been
collected from the third party client by Alloy, but Alloy shall be responsible
for associated Sampling Costs.

6. DATA COLLECTION, OWNERSHIP AND USE.

6.1 Data Collection.

6.1.1 Alloy Data Collection. Alloy shall own and be responsible in all respects
for the collection of any and all Data collected through any Alloy Flagship
Website excluding Data collected through any Licensed URL (the “Alloy Flagship
Data”).

6.1.2 Company Data Collection. The Company shall own and be responsible in all
respects for the collection of any and all Data collected through any Licensed
URL (or Replacement URL) (collectively, the “Company Data”). Data collected by
Company offline through a call center, shall be deemed Company Data for purposes
of this Agreement.

6.1.3 For the avoidance of doubt, any Data collected prior to the Effective Date
shall be subject to the terms and conditions of the Original Contract.

6.1.4 dELiA*s shall, and shall cause its Affiliates to, use reasonable efforts
to, to collect at least those data elements set forth on the Field Schedule from
Catalog Requestors and Buyers and to deliver such elements to Alloy as part of
the Company Data. For the avoidance of doubt Company shall not deliver to Alloy
any credit card information collected by Company.

 

  6.2

License of Data.

 

(a)

  

Subject to the restrictions set forth in Section 6.5, Company hereby grants to
Alloy during the Term of this Agreement and for a period of one (1) year

 

17



--------------------------------------------------------------------------------

  

commencing on the delivery of Company Data and each subsequent one (1) year
period commencing during the Term a non-exclusive, transferable license to use
for any purpose, the Company Data. In consideration for the aforesaid annual
licenses, (i) Alloy will pay to dEliA*s a fee on a net basis of three cents
($0.03) per each Unique Valid Record (collectively, the “Alloy Data Fees”)
containing Company Data which consists of 0-12 month Buyers and/or 0-6 month
Catalog requestors; and (ii) for each Unique Valid Record which consists of 12+
month Buyers and/or 6+ month catalog requestors, Alloy shall pay to a Company a
fee of one and one-half cents ($0.015) per Unique Valid Record. Alloy may, by
providing written notice to Company, elect to terminate this license at anytime,
in which event Company shall be relieved of its obligations set forth in Section
6 except that Section 6.5 will survive in accordance with its terms.

(b)

  

Subject to the restrictions set forth in Section 6.5 and at dELiA*s option in
its sole discretion, Alloy shall grant to dELiA*s during the Term of this
Agreement and for a period of one (1) year commencing on the delivery of the
Alloy Flagship Data and each subsequent one (1) year period commencing during
the Term a non-exclusive, non-transferable license to use for any purpose the
Alloy Flagship Data. dELiA*s will pay to Alloy a fee of three cents ($0.03) per
each Unique Valid Record (collectively, the “Delias Data Fees” and together with
the Alloy Data Fees, the “Data Fees”). dELiA*s may exercise this option at
anytime during the Term by providing written notice to Alloy.

(c)

  

“Unique Valid Records” shall mean each record of Data containing valid
personally identifiable information of a Person which is unique to the receiving
party’s then existing database. For clarification purposes, each record of Data
provided by Company under this Agreement shall be considered a Unique Valid
Record if (i) it is not in Alloy’s then existing database; or (ii) it is in
Alloy’s then existing database other than as a result of (a) receipt or delivery
from a third party unaffiliated with Company, (b) receipt or delivery from
websites owned and/or operated by Alloy and/or affiliated with Alloy, provided
that in no instance is such website related to the Company Business; (c)
delivery or receipt pursuant to the Original Contract; or (d) then being
licensed from Company under this Agreement under Section 6.2 of this Agreement.

6.3 Delivery of Data and Updates.

6.3.1 Company shall deliver to Alloy Company Data in an electronic format
mutually acceptable to both parties on a weekly basis during the Term. On a
monthly basis, Alloy will determine the number of Unique Valid Records and
provide Company with a report within forty-five (45) days of receipt of the last
delivery of Company Data for each month during the Term, indicating the number
of Unique Valid Records for which a Data Fee is payable to Company.

6.3.2 Upon request by Company, but in no event more than twice per month, Alloy
shall deliver to Company Alloy Flagship Data in an electronic format acceptable
to both parties. On a monthly basis, Company will determine the number of Unique
Valid Records and provide Alloy with a report within forty-five (45) days of the
last delivery of Alloy Flagship Data for each

 

18



--------------------------------------------------------------------------------

month during the Term, indicating the number of Unique Valid Records for which a
Data Fee is payable to Alloy.

6.4 Opt-In, Opt-Out, Privacy.

6.4.1 Company shall use commercially reasonable efforts to ensure that it
obtains the necessary consents from Persons to comply with the provisions of
this Section 6, including without limitation, posting and maintenance of a
privacy policy applicable to offline collection of Company Data to the extent
required by law. Notwithstanding the foregoing, each party shall, and shall
cause its Affiliates to, maintain at the appropriate data acquisition point
those opt-in/opt-out requests set forth on Schedule 6.4.1 (A) (“Opt-In
Schedule”) and to collect and maintain the Company Data, in accordance with a
privacy policy substantially in the form set forth at Schedule 6.4.1(B) (the
“Privacy Policy”). For the avoidance of doubt, Company shall not display or host
any privacy or other policy on any Licensed URL as the privacy policies
maintained by Alloy on the Alloy Flagship Websites shall control and apply to
the collection of all Data collected through any Licensed URL. If either Party
becomes aware that the Opt-In Schedule or the Privacy Policy will require
modification, enhancement and/or clarification for any reason, including but not
limited to, changes in law or regulation, such Party shall provide prompt notice
to the other Party. If such modification, enhancement and/or clarification
affects either Party’s ability to perform its obligations or exercise its rights
hereunder, the Parties agree to work together in good faith to modify this
Agreement and/or mutually agree upon appropriate modifications to the Opt-In
schedule or the Privacy Policy, as appropriate, and/or take such additional
steps, including, without limitation, collection and ownership of Alloy Flagship
Data or Company Data, as applicable, by one Party with a license of such Data to
the other Party, to the extent possible to preserve the intentions and
expectations of the Parties as reflected in the terms hereof. Company and Agent
further agree to cooperate in good faith in connection with the posting and
maintenance of any other policies or terms of use as may be required by law or
otherwise necessary or desirable to effect the intentions of the Parties as set
forth in this Agreement, including without limitation the posting of a privacy
policy applicable to residents of certain states or to Data collected offline.
The Parties agree that this provision 6.4.1 is a material term of this
Agreement.

6.4.2 Each Party shall, and shall cause its Affiliates to, adhere to the request
process and procedures established in the Ordinary Course of Business and set
forth on Exhibit 6.4.2 (the “Opt-Out Process”), including without limitation
with respect to opt-out/opt-in requests and change of address information.

6.4.3 Company shall provide or cause its Affiliates to provide the application
program interface (API) for each Company Flagship Website in substantially the
same manner as provided in the Ordinary Course of Business to Alloy or to a
designated Alloy third party as Alloy may reasonably request.

6.5 Data Usage Restrictions.

6.5.1 Restrictions upon Company. dELiA*s, on behalf of itself and its
Affiliates, shall only use and share the Data in connection with Company
Business, subject to the following restrictions:

 

  (a)

During the Term, Company shall not make available to (or use for the benefit of)
any third party any Alloy Flagship Data.

 

19



--------------------------------------------------------------------------------

  (b)

During the Term, Company shall not make available to (or use for the benefit of)
any third party any Company Data, except

 

  (i)

    in connection with list exchanges or list rentals where (a) Company works
with a third party list manager or broker; (b) the person or group to whom
Company enters into a list exchange or list broker arrangement is either a
publisher or merchandiser; provided, however, under no circumstance may Company
transfer any Company Data to any third party aggregator, including without
limitations any third party listed on Schedule 6.5.1 (b)(i) (the “Data
Aggregators Schedule”); or

 

  (ii)

    in connection with cooperative exchange programs on the condition that such
program (a) precludes such data delivery’s directly or indirectly resulting in
monies payable to Company or any of its Affiliates; and/or (b) does not allow
for the transfer of data to a third party aggregator, including any party listed
on the Data Aggregators Schedule; or

 

  (iii)

    in connection with third party Company suppliers retained in connection with
the Company Business, such as a shippers and credit card processors.

 

  (c)

        Notwithstanding anything contained herein to the contrary, dELiA*s may
assign or otherwise transfer any and all rights, interests, or title to the
Alloy Flagship Data it acquires pursuant to this Agreement to any of its
Affiliates, which Affiliates may use such Data consistent with the terms of this
Agreement.

 

  (d)

        In connection with any of the foregoing activities contemplated by
Section 6.5.1(b), Company shall not identify or refer to any Company Data as
Alloy data or refer to such Company Data as being sourced from or through
www.alloy.com or any universal resource locator within the www.alloy.com domain
name except with respect to cooperative exchange programs as set forth in
Section 6.5.1(b)(ii) above.

 

  (e)

Company shall not send more than three (3) e-mail messages per week to the same
Person utilizing Data from the Company’s Alloy business including from the Alloy
Licensed URL except twenty weeks during any given calendar year Company may send
four (4) emails per week to such Person. There shall be no restrictions on the
number of e-mail messages sent by Company utilizing Data from the company’s
dELiA*s business including, but not limited to, from the dELiA*s Licensed URL.

6.5.2. Restrictions upon Alloy. Alloy, on behalf of itself and its Affiliates,
shall only use and share the Company Data in connection with the Alloy Business,
subject to the following restrictions:

 

  (a)

Alloy shall not make available to, or use for the benefit of, any Direct
Competitor any Company Data without obtaining prior Company approval, which
approval shall not be unreasonably withheld or delayed. In the event that
Company neither approves nor denies a request within three (3) business days of
receipt, such request shall be deemed denied. Alloy shall not make available to,
or use for benefit of, any Indirect Competitor any Company Data containing
information on any 0-6 month Catalog

 

20



--------------------------------------------------------------------------------

 

Requestors or any 0-12 month Buyers if such information is being used to
primarily promote an apparel (including swimwear), footwear, accessory or bed
linen product to teenage girls and/or women in their 20s (such as Target
featuring teenage and/or women in their 20s apparel) without obtaining prior
Company approval, which approval shall not be unreasonably withheld or delayed.
In the event that company neither approves nor denied a request within three (3)
business days of receipt, such request shall be deemed approved.

 

  (b)

Notwithstanding anything contained herein to the contrary, nothing shall
restrict or prohibit Alloy from making available to or using for the benefit of
an Indirect Competitor Company Data containing information on 6+ month Catalog
Requestors and 12+ month Buyers provided that (i) such Company Data is not being
used to promote a product which is in direct competition with a Company product
(e.g. Target promoting back to school supplies) and (ii) Alloy provides a copy
of the offer being promoted giving Company two (2) business days to object to
such use or transfer on the grounds that it is not in accordance with the
Advertising Guidelines.

 

  (c)

Any and all advertisements and offers made via email to Persons using Company
Data shall be subject to the restrictions set forth on the Advertising
Guidelines.

 

  (d)

Alloy shall not, and shall not permit any third party to, use any Company Data
in connection with making outbound telephone calls, provided, however, that
Alloy shall be permitted to use Company Data in connection with sending text
messages.

 

  (e)

Alloy shall not send more than one e-mail messages per week to the same Person
utilizing Company Data if the “From” or “Subject” line in any such e-mail
messages contain the words “Alloy”, “dELiA*s” or any variations thereof, except
twenty weeks during any given calendar year Alloy may send two emails per week
to such Person. If the “From” or “Subject” line in any such e-mail messages do
not contain the words “Alloy”, “dEliA*s” or any variations thereof there shall
be no monthly limitation on such e-mails utilizing Company Data; provided,
however nothing herein shall limit, restrict or impede Alloy from sending any
emails if the “From” or “Subject” lines of such email contain the words “Alloy
Student Offers”.

6.5.3 The terms and provisions of this section 6.5 shall survive for a period of
twelve months subsequent to termination, except that any license granted by
Company for which Alloy has paid an Alloy Data Fee shall be terminate in
accordance with the term of such license as set forth in Section 6.2.

6.6 For the avoidance of doubt the terms and conditions herein set forth only
apply to Data exchanged by the Parties under this Agreement. Any Data exchanged
by the Parties prior to the Effective Date shall be subject to the terms and
conditions of the Original Contract.

6.7 Miscellaneous.

6.7.1 Each of Alloy and Company agrees, and agrees to cause its Affiliates, to
provide and maintain the technical facilities and services necessary to meet its
respective obligations set forth in this Agreement. To that end, the parties
will confer and agree on procedures for such matters as the following:

 

21



--------------------------------------------------------------------------------

(a)

  

Structuring and transferring the Data in a way accessible and usable as
contemplated by this Agreement.

(b)

  

Establishing and following standard procedures for computer management of the
Data and related host systems, including backup measures, recovery procedures,
file maintenance and expansion, change controls, problem resolution procedures,
management and control of space use, performance reporting, and related security
and administration;

(c)

  

Establishing quality control and testing procedures; and

(d)

  

Establishing remedial response and error correction procedures.

6.7.2 Alloy and Company agree to meet as needs reasonably require during the
Term of the Agreement for the purpose of undertaking a full data mapping and
other matters related to Data collection and to cooperate in good faith with
respect to each other’s requests to effect the intent of this Agreement.

7. INTENTIONALLY OMITTED

8. RELATIONSHIPS WITH THIRD PARTIES; INVOICING AND COLLECTIONS; AND REPORTING.

8.1 Relationships with Third Party Advertisers. Alloy shall be responsible for
establishing and maintaining the relationships with any and all third parties
advertising, marketing or otherwise using any Company Media Asset, including
without limitation the establishment of advertising rates, negotiation and
execution of agreements, and invoicing and collection procedures.

8.2 Media Revenue Calculations; Time of Payments to Company. Company shall
deliver to Agent a statement no later than the fifteenth (15th) day of any given
month detailing any costs payable by Alloy during the previous month pursuant to
the terms of this Agreement. Promptly after the end of each month, Agent shall
determine (i) the amount of Media Revenues generated during the previous month
in accordance with the terms herein and GAAP as consistently applied by Agent;
(ii) the amount of Media Payments due Company in respect of such month, and
(iii) the amount of Media Costs payable to or by Agent and shall deliver a copy
of each such determination. All amounts shown as due to the Company as stated on
each such statement shall be paid by Agent to Company no later than forty-five
(45) days from the date of the end of the applicable month. All payments due
Company pursuant to this Agreement shall be made by wire transfer of immediately
available funds to an account or accounts designated by Agent to Company.
Notwithstanding the foregoing to the contrary, either party shall be entitled to
offset amounts due by it from amounts owed to it only to the extent that any
undisputed payment under this Agreement has not been paid within sixty (60) days
after its due date.

8.3 Timing of Payments. Unless otherwise agreed to by the Parties, Agent shall
invoice each third party for amounts owed in connection with the sale, license
or rental of any Company Media Asset in accordance with Agent’s normal billing
practices as may be in effect from time-to-time with respect to its other
customers. Alloy shall use commercially reasonably efforts to collect monies
payable by third parties. Notwithstanding anything contained herein to the
contrary, Agent shall not be obligated to deliver any Media Payment to Company
for any sale, license or rental of the Company Media Assets to a third party
unless, and only to the extent that, monies have actually be received by Agent
from such third party.

 

22



--------------------------------------------------------------------------------

Should a third party default in its payment obligations as set forth in the
agreement concerning the sale, license or rental of the Company Media Assets,
Company will no longer have the obligation to perform its obligations to the
extent that they relate to such defaulting third party. Agent and Company agree
to reasonably cooperate regarding Claims against a defaulting third party.

8.4 INTENTIONALLY OMITTED

8.5 Review.

8.5.1. Each Party shall have the right to conduct a review of any determination
of monies payable by the other Party by noticing the such other Party of its
intent to do so of at least forty-five (45) days in advance of the date such
review is requested provided that requesting Party shall not have conducted a
review more than once during any given eighteen (18) month period and such
review is limited to payments paid or payable during such eighteen (18) month
period.

8.5.2. If based on a review conducted pursuant to Section 8.5.1, a Party objects
to the other Party’s determination of monies due to or payable by the objecting
Party, the objecting Party shall deliver to such other Party a written notice of
its objection (a “Dispute Notice”) setting forth, with reasonable specificity,
the nature of the dispute and the objecting Party’s alternative calculation. If
the non-objecting Party does not deliver to the objecting Party a response to
the Dispute Notice (“Response Notice”) within thirty (30) days of receipt of the
Dispute Notice, it shall be deemed to have agreed to objecting Party’s
determination as set forth in the Dispute Notice. If the non-objecting Party
timely delivers a Response Notice, the Parties shall work in good faith to
resolve such dispute. If they are not able to resolve such dispute, it shall,
within sixty (60) days of delivery of the Response Notice, submit the dispute to
an independent public accounting firm, mutually agreeable to Agent and Company
(the “Arbitrator”). If Agent and Company are unable to agree on an Arbitrator
within such 60-day period, any party may request that the American Arbitration
Association (“AAA”) select an accounting firm in accordance with AAA rules and
procedures applicable to commercial disputes, which firm shall be the Arbitrator
hereunder. Agent and Company shall, within the next twenty (20) calendar days
thereafter, present their positions with respect to the disputed item(s) to the
Arbitrator together with such other materials as the Arbitrator deems
appropriate. The Arbitrator shall, after the submission of the evidentiary
materials, be required to submit its written decision on each disputed item to
Agent and Company within fifteen (15) days after receipt of such materials, and
any adjustments shall be made within five (5) days after such decision is
submitted. Any determination by the Arbitrator with respect to any disputed item
shall be final, binding and conclusive on each Party to this Agreement, absent
manifest error. Agent and Company agree that the cost of the review and the
Arbitrator shall be borne the Party whose determination was farthest from the
determination of the arbitrator; provided, however, if a review is conducted and
no adjustment in excess of 5% is made to the non-objecting Party’s calculations,
the objecting Party shall bear the entire cost of the Arbitrator, if any, and
shall reimburse the non-objecting Party for any reasonable and documented costs
related to such review.

8.6. Reporting and Scheduling. dELiA*s and Alloy, each agree, and to cause their
respective Affiliates, to provide to the other in a timely manner information
reasonably necessary to allow the requesting Party to plan and project,
including delivery of monthly reports showing the number and rate of Print
Advertisements, Website Advertisements and Insertions sold to date and updated
annual forecasts, and copies of any and all US postal service 3602 forms
providing actual circulation mailed for each catalog shipped to be used as proof
of circulation to third parties advertising through the Company Brand catalogs.
The Parties agree to cooperate in connection with the review and updates of the
Schedules referenced herein, including without limitation, to work in good faith
so that any and all

 

23



--------------------------------------------------------------------------------

updates are agreed upon in advance to allow sufficient time for Agent and
Company to appropriately prepare and plan.

9. REPRESENTATIONS, WARRENTIES AND COVENANTS.

9.1 Company Representations, Warranties and Covenants.

Company hereby represents, warrants and covenants to and in favor of Agent as
follows:

9.1.1 Company: (i) is a corporation duly organized, validly existing and in good
standing under the laws of the state of its incorporation; (ii) has all
requisite power and authority to operate its assets and properties and to
consummate the transactions contemplated hereby; and (iii) is, and during the
Term will continue to be, duly authorized and qualified as a foreign corporation
to do business and in good standing in each jurisdiction where the failure to be
so qualified would result in or have a Company Material Adverse Effect.

9.1.2 The Company has the right, power and authority to execute and deliver this
Agreement and to perform fully its obligations hereunder. Company has taken all
necessary actions required to authorize the execution, delivery and performance
of this Agreement, and no further consent or approval is required for Company to
enter into and deliver this Agreement and to perform its obligations hereunder.
This Agreement has been duly executed and delivered by Company and constitutes
the legal, valid and binding obligation of Company enforceable in accordance
with its terms. No court order or decree of any federal, state or local
governmental authority or regulatory body is in effect that would prevent or
impair, or is required for the Company’s consummation of, the transactions
contemplated by this Agreement, and no consent of any third party which has not
been obtained is required therefor.

9.1.3 No action, arbitration, suit, notice, or legal, administrative or other
proceeding before any court or governmental body has been instituted by or
against the Company, or has been settled or resolved, or to Company’s knowledge,
is threatened against or affects Company, which, if adversely determined, could
result in or have a Company Material Adverse Effect.

9.1.4 There are no agreements, contracts or other understandings in effect which
limit the ability of Company to comply with its obligations set forth in this
Agreement. Company covenants not to enter into any contract, agreement or other
understanding with any third party involving or related to the Company Media
Assets that would or could be reasonably thought to have an adverse effect upon
the Company Media Assets or Agent’s representation thereof pursuant to this
Agreement. The parties agree that the failure of Company to comply with its
covenant under this Section shall be deemed a material breach by Company.

9.1.5 As between Company and its Affiliates on one hand and Agent and its
Affiliates on the other hand, Company will be responsible for the supply,
operation and maintenance of the Company Websites, and will monitor the Company
Websites’ connection to the internet and perform hardware and network software
services as reasonably may be required to maintain and operate the Company
Websites in substantially the manner in which it was operated in the Ordinary
Course of Business prior to the Effective Date.

9.1.6 During the Term, the Company shall comply in all material respects with
all laws; ordinances, rules, regulations and orders applicable to the Company
Media Assets, the Company Websites and Company’s performance under this
Agreement. The Company is not bound by any contract, agreement or understanding,
or subject to any charter or other corporate restriction, nor

 

24



--------------------------------------------------------------------------------

is any Company Website or any of the Company Media Assets subject to any intent,
agreement or understanding, in any event, which has resulted in, or would
reasonably be expected to result in, a Company Material Adverse Effect.

9.2 Agent Representations and Warranties. Agent hereby represents, warrants and
covenants in favor of the Company as follows:

9.2.1 Agent (i) is a corporation, duly organized, validly existing and in good
standing under the laws of its state of its incorporation; (ii) has all
requisite power and authority to operate its assets and properties and to
consummate the transactions contemplated hereby; and (iii) is and during the
Term will continue to be, duly authorized and qualified to do business and in
good standing in each jurisdiction where the failure to be so qualified would
result in or have an Agent Material Adverse Effect.

9.2.2 Agent has the right, power and authority to execute and deliver this
Agreement to which it is a party and to perform fully its obligations hereunder.
Agent has taken all necessary actions required to authorize the execution,
delivery, and performance of this Agreement, and no further consent or approval
is required on the part of the Agent for Agent to enter into and deliver this
Agreement and to perform its obligations hereunder. This Agreement has been duly
executed and delivered by the Agent and constitute the legal, valid and binding
obligation of the Agent enforceable in accordance with its terms. No court order
or decree of any federal, state or local governmental authority or regulatory
body is in effect that would prevent or impair or is required for the Agent’s
consummation of the transactions contemplated by this Agreement, and no consent
of any third party which has not been obtained is required therefore.

9.2.3 No action, arbitration, suit, notice, or legal, administrative or other
proceeding before any court or governmental body has been instituted by or
against the Agent, or has been settled or resolved, or to the Agent’s knowledge,
is threatened against or effects the Agent, which if adversely determined, would
result in or have an Agent Material Adverse Effect.

9.2.4 There are no agreements, contracts or other understandings in effect which
would limit the ability of Agent to comply with its obligations set forth in
this Agreement. The parties agree that the failure of Agent to comply with its
covenant under this Section shall be deemed a material breach by Agent.

9.2.5 During the Term, Agent shall comply in all material respects with all
laws; ordinances, rules, regulations and orders applicable to Alloy Media
Assets, the Alloy Websites and Alloy’s performance under this Agreement. Subject
to the actions contemplated by Section 14.11(c), Agent is not bound by any
contract, agreement or understanding, or subject to any charter or other
corporate restriction, nor is any Alloy Website or any of the Alloy Media Assets
subject to any intent, agreement or understanding, in any event, which has
resulted in, or would reasonably be expected to result in, an Agent Material
Adverse Effect. Notwithstanding anything in this Agreement to the contrary,
nothing herein shall preclude, limit or affect Alloy’s ability to transfer to a
third party any Alloy business or any Alloy Affiliate business; provided, that
and on the condition Alloy complies with the provisions set forth in
Section 14.11(c) with respect to any such transfer.

10. GRANT OF LICENSE. In connection with the transactions contemplated herein,
Company hereby grants to Agent a nonexclusive, royalty-free, worldwide license
during the Term (as hereinafter defined) to use or display the Intellectual
Property solely relating to, and solely for Agent’s use in connection with
Agent’s obligations and rights herein set forth. Agent agrees that all
Intellectual Property

 

25



--------------------------------------------------------------------------------

is, and shall remain, the property of Company, and Agent shall return and/or
cease all use of any Intellectual Property upon termination of this Agreement.
Notwithstanding the foregoing to the contrary or the Partial Trademark
Assignment dated on or about December 19, 2005 between Alloy and Alloy
Merchandise, LLC, the Trademark Coexistence Agreement dated on or about
December 19, 2005 and the Distribution Agreement dated on or about December 19,
2005, Alloy may use or incorporate the “Alloy” name on merchandise, apparel and
other goods provided that in connection with such activities (a) Alloy shall not
use the “Alloy” name independently or standing alone, (b) the “Alloy” name must
be incorporated or included as one of Alloy’s brand names such as Alloy TV,
Alloy Media, or Alloy Entertainment and (c) Alloy’s use of the “Alloy” name
shall not be the same as or similar to the style, font, or otherwise in a manner
visually similar to Company’s use of its Alloy trademark.

11. TERM; TERMINATION.

11.1. For purposes of this Agreement, the “Term” shall be deemed to start as of
December 20, 2010 (the “Effective Date”) and shall terminate on December 20,
2015. If the Effective Date or termination date falls on a day other than the
last or first day of any given month, any fees payable shall be prorated.

11.2 The Parties expressly acknowledge and agree that this Agreement is not
terminable or cancelable for any reason except as follows:

 

(a)

  

By mutual written consent of Company and Agent at any time;

(b)

  

By either Party, at its election, if (i) a petition is filed, or any case,
proceeding or other action is commenced against the other Party seeking to have
an order for relief entered against it as debtor, or seeking reorganization,
arrangement, adjustment, liquidation, dissolution, or composition of its debts
or other relief under any law relating to bankruptcy, insolvency, arrangement,
reorganization, receivership, or other debtor relief under the laws of the
United States or any state or other competent jurisdiction and such proceeding
is not dismissed within ninety (90) days after the commencement thereof; or (ii)
a court of competent jurisdiction enters an order for relief against the other
Party as debtor, or an order, judgment or decree is entered appointing, with or
without the consent or contest of Company, a receiver, trustee, custodian or
other similar official for it, or for all or any part of its assets or
properties, and such petition, case, proceeding, action, order, judgment or
decree shall not be dismissed within ninety (90) days after being commenced;

(c)

  

With respect to the services to be provided by Alloy in connection with the
Company’s dELiA*s business, as set forth in Section 11.3; and

(d)

  

With respect to any of the services to be provided by Alloy, as set forth in
Section 14.11 (c).

11.3. OPTION TO ACQUIRE

 

26



--------------------------------------------------------------------------------

11.3.1 During the Term of this Agreement, Company shall have the right to elect
in its sole discretion to purchase the dELiA*s Domain for the purchase price
(the “Purchase Price”) set forth below, subject to adjustment as set forth in
Section 11.3.2 (the “Option”):

 

Option Exercise Date

  

Purchase Price

Effective Date through December 31, 2011

  

$9,000,000

January 1, 2012 through December 31, 2012

  

$10,000,000

January 1, 2013 through December 31, 2013

  

$11,000,000

January 1, 2014 through Termination Date

  

$12,000,000

11.3.2. If Company exercises the Option, Company shall have a one-time right to
elect in its sole discretion to terminate all media and marketing services set
forth in this Agreement as it relates to the Company’s dELiA*s business (the
“Termination Option”), which right must be exercised if at all, at the time of
exercise of the Option. If dELiA*s exercises the Termination Option, the
Purchase Price shall be increased by an amount as follows (the “Termination
Payment”): an initial amount of $2,700,000 to be reduced on a monthly prorata
basis (for the 60 months of the Term) based upon the month during the Term when
the Termination Option is exercised.

11.3.3. Company shall exercise the Option and the Termination Option, if
elected, by delivering written notification to Alloy of its exercise of the
Option and, if applicable, the Termination Option. The Parties agree that the
transfer of ownership of the dELiA*s Domain by Alloy or its Affiliate free and
clear of any and all liens, pledges, security interests, options, rights of
first offer, encumbrances or other restrictions or limitations of any nature
whatsoever (collectively, “Liens”) shall occur no later than the fifteenth
(15th) day subsequent to receipt by Alloy of Company’s notice or on such other
date as mutually agreed to by the Parties (the “Closing Date”). On the Closing
Date, the Parties shall execute and deliver the following:

 

(i)

  

Company shall deliver the Purchase Price (and if the Termination Option is
exercised, the Termination Payment) in immediately available funds via wire
transfer to an account designated by Alloy;

(ii)

  

Company and Alloy shall execute and deliver a domain name assignment in
substantially the form attached hereto as Exhibit 11.3.3;

(iii)

  

If the Termination Option is exercised, the Parties shall execute an amendment
to this Agreement effectively deleting all provisions in this Agreement relating
to the dELiA*s business, including, without limitation, the right to place
Website Advertisements on the dELiA*s Domain, and the right to conduct In Store
Promotions at dELiA*s retail store locations;

(iv)

  

If the Termination Option is not exercised at the time the Option is exercised
by Company, a letter from Company acknowledging that any successor in interest
to the dELiA*s Domain other than dELiA*s, Inc. shall assume any and all
obligations of the Company regarding the media and marketing services to be
provided by Alloy as it relates to the dELiA*s business as set forth herein,
which letter shall be countersigned by such successor with an agreement to
execute any document reasonably required by Alloy to memorialize and effect the
foregoing and take other action as may be reasonably be requested by Alloy; and

 

27



--------------------------------------------------------------------------------

(v)

  

An officer’s certificate confirming that the items set forth in Section 11.3.4
are true and correct as of the Closing Date; and

(vi)

  

All other instruments of assignment and transfer, documents and agreements
reasonably requested by Company.

11.3.4 Alloy represents, warrants, covenants and agrees:

 

(i)

  

That it or its Affiliate, have and will have during the Term, including but not
limited to on the Closing Date, good title to the dELiA*s Domain;

(ii)

  

To maintain the dELiA*s Domain with the appropriate registrar and pay all
registration, maintenance and other fees and expenses applicable to the dELiA*s
Domain; and

(iii)

  

That it will not lease, assign, transfer, dispose of or sell the dELiA*s Domain
in any manner whatsoever other than solely in connection with the dELiA*s Domain
being included among the collateral securing debt related to the transaction
referenced in Section 14.11(b) with the agreement that (a) the documents
evidencing such debt shall provide that upon the occurrence of the Closing Date,
the dELiA*s Domain shall automatically be released from the lien of the holder
of such debt and (b) Alloy will take commercially reasonable steps necessary to
cause the dEliA*s Domain to be released from the collateral on or before the
Closing Date; and

(iv)

  

Company shall be entitled to file UCC-1 financing statement(s) substantially in
the form attached hereto as Exhibit 11.3.4.

12. INDEMNIFICATION.

12.1 Definitions. As used in this Section, the following terms shall have the
following meanings:

12.1.1. “Event of Indemnification” shall mean the following:

(a) with respect to Agent (an “Agent Event of Indemnification”), (i) the breach
of any representation, warranty or covenant contained in this Agreement by
dELiA*s or any dELiA*s Affiliate; (ii) except as otherwise set forth in
Section 3.1(c) of the Agreement, the use by Company of the Licensed URLs or
(iii) any Claim resulting from the Company’s gross negligence or willful
misconduct in connection with Company’s obligations set forth hereunder;

(b) with respect to Company (a “Company Event of Indemnification”),(i) the
breach of any representation, warranty or covenant contained in this Agreement
by Alloy or any Alloy Affiliate, (ii) except as otherwise set forth in
Section 3.1(b) of the Agreement, the use by Agent of the Licensed URLs; or
(iii) any Claim resulting from Alloy’s gross negligence or willful misconduct in
connection with Alloy’s obligations set forth hereunder.

12.1.2 “Indemnified Persons” shall mean and include:

 

28



--------------------------------------------------------------------------------

(a) with respect to a Agent Event of Indemnification, Agent and its Affiliates,
successors and assigns, and the respective officers and directors of each of the
foregoing; or

(b) with respect to a Company Event of Indemnification, Company and its
Affiliates, successors and assigns, and the respective officers and directors of
each of the foregoing.

12.1.3 “Indemnifying Persons” shall mean and include:

(a) with respect to a Agent Event of Indemnification, dELiA*s and each of its
successors and assigns (the “Company Indemnifying Parties”); or

(b) with respect to a Company Event of Indemnification, Agent and each of its
successors and assigns (the “Agent Indemnifying Parties”).

12.2 Indemnification Generally. The Indemnifying Persons shall indemnify the
Indemnified Persons from and against any and all Damages arising from or in
connection with any Event of Indemnification.

12.3 Assertion of Claims. No Claim shall be brought under Section 12.2 hereof
unless the Indemnified Persons, or any of them, promptly provides (a) written
notice of the existence of any such claim, specifying the nature and basis of
such claim and the amount thereof, to the extent known or (b) written notice
pursuant to Section 12.4 of any Third Party Claim, the existence of which might
give rise to such a Claim, but the failure so to provide such notice will not
relieve the Indemnifying Persons from any liability which they may have to the
Indemnified Persons under this Agreement or otherwise unless and only to the
extent that such failure results in the loss or compromise of any rights or
defenses of the Indemnifying Persons and they were not otherwise aware of such
action or claim. Upon the giving of such written notice as described in this
Section 12.3, the Indemnified Persons, or any of them, shall have the right to
commence legal proceedings for the enforcement of their rights under
Section 12.2 hereof.

12.4 Notice and Defense of Third Party Claims. Losses resulting from the
assertion of liability by third parties (each, a “Third Party Claim”) shall be
subject to the following terms and conditions:

(a) The Indemnified Persons shall promptly give written notice to the
Indemnifying Persons of any Third Party Claim that might give rise to any Loss
by the Indemnified Persons, stating the nature and basis of such Third Party
Claim, and the amount thereof to the extent known. Such notice shall be
accompanied by copies of all relevant documentation with respect to such Third
Party Claim, including, without limitation, any summons, complaint or other
pleading that may have been served, any written demand or any other document or
instrument. Notwithstanding the foregoing, the failure to provide notice as
aforesaid will not relieve the Indemnifying Persons from any liability which
they may have to the Indemnified Persons under this Agreement or otherwise
(unless and only to the extent that such failure directly results in the loss or
compromise of any rights or defenses of the Indemnifying Person and they were
not otherwise aware of such action or claim).

(b) The Indemnifying Person shall defend any Third Party Claims with counsel of
their own choosing, and shall act reasonably and in accordance with their good
faith business judgment in handling such Third Party Claims. The Indemnifying
Persons, on the one hand, and the Indemnified Persons, on the other hand, shall
make available to each other and their counsel and accountants all
non-privileged books and records and information relating to any Third Party
Claims, keep each other fully apprised as to the details and progress of all
proceedings relating thereto and render to each other such assistance as may be
reasonably required to ensure the proper and adequate defense of any and all
Third Party Claims.

 

29



--------------------------------------------------------------------------------

13. COVENANTS AND CONFIDENTIAL INFORMATION

13. Post-Effective Date Covenants. Agent and Company agree as follows with
respect to the period following the Effective Date.

13.1 General. If at any time after the Effective Date any further action is
necessary or desirable to carry out the purposes of this Agreement, each of the
parties will take such further action (including the execution and delivery of
such further instruments and documents) as any other Party reasonably may
request.

13.2 Litigation Support. If and for so long as any Party actively is contesting
or defending against any action, suit, proceeding, hearing, investigation,
charge, complaint, claim, or demand in connection with any transaction
contemplated under this Agreement, the other Party will cooperate with such
Party or its counsel in the contest or defense, make available their personnel,
and provide such testimony and access to their books and records as shall be
necessary in connection with the contest or defense, all at the sole cost and
expense of the contesting or defending Party (unless the contesting or defending
Party is entitled to indemnification therefor under Article 12 above); provided
that nothing in this section shall require a Party to waive any privilege with
respect to any document, item of correspondence, report or other writing.

13.3 Confidential Information. (a) Each Party acknowledges and agrees that
during the Term in the course of performing its obligations under this
Agreement, it may learn of, be exposed to or come into possession of certain
“Confidential Information” (as defined herein) developed or owned by the other
Party or entrusted to the other Party by others. Each Party agrees that it will
not, directly or indirectly, (i) use such Confidential Information except as
required in the normal and proper course of performing its obligations
hereunder; (ii) disclose such Confidential Information to any other person,
corporation or entity other than to parent or affiliate companies and employees
or representatives of each of the foregoing on a need to know basis; or
(iii) allow a third party access to such Confidential Information (except as
otherwise may be required by law, rule or order or a court, governmental agency
or arbitral panel of competent jurisdiction) without, in each case, obtaining
the prior written approval of the other Party. The foregoing restrictions shall
continue to apply for a period of one (1) year after the expiration or
termination of this Agreement, regardless of the sources thereof, so long as the
confidential nature of such information is maintained.

(b) For the purposes of this Agreement, “Confidential Information” shall mean:
(i) financial information, including sales, profits, pricing methods and cost
information; (ii) information received with respect to products, services,
systems, plans, processes, procedures, methods, data files and research and
development (whether or not protected by patents); and (iii) supply lists,
marketing plans, surveys and other marketing information from clients, vendors
and sources; and (iv) any other information which a Party treats or considers
confidential.

(c) Notwithstanding the foregoing, Confidential Information shall not include
any information that is: (i) available or becomes available from public sources
or that is in the public domain; (ii) received by a Party at any time from third
parties without breach of a non-disclosure obligation to the other Party;
(iii) shown through proper documentation to have been developed independently by
a Party prior to the Effective Date; (iv) readily discernible from publicly
available products or literature; or (v) approved for disclosure by prior
written permission of a corporate officer of the Party asserting that such
information is Confidential Information.

 

30



--------------------------------------------------------------------------------

14. MISCELLANEOUS

14.1 Expenses. Each Party hereto shall bear its own fees and expenses in
connection with the transactions contemplated hereby.

14.2 Entire Agreement. This Agreement (including Schedule and the Exhibits
attached hereto) and the other writings referred to herein contain the entire
agreement among the parties hereto with respect to the transactions contemplated
hereby and supersede all prior agreements or understandings, written or oral,
among any of the parties, their divisions or their Affiliates with respect
thereto.

14.3 Interpretation. Descriptive headings are for convenience only and shall not
control or affect the meaning or construction of any provision of this
Agreement. The word “herein” and similar references mean, except where a
specific Section or Article reference is expressly indicated, the entire
Agreement rather than any specific Section or Article. The table of contents and
the headings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement.

14.4 Specific Performance. The transactions contemplated by this Agreement are
unique transactions and any failure on the part of Company or Agent to complete
the transactions contemplated by this Agreement on the terms of this Agreement
may not be fully compensable in damages and the breach or threatened breach of
the provisions of this Agreement would cause Agent irreparable harm.
Accordingly, in addition to and not in limitation of any other remedies
available to any non-breaching Party for a breach or threatened breach of this
Agreement, the non-breaching Party will be entitled to seek specific performance
of this Agreement upon any breach by the other, and to an injunction restraining
the other from such breach or threatened breach.

14.5 Notices. All notices or other communications which are required or
permitted hereunder shall be in writing and sufficient if delivered personally
or sent by nationally-recognized overnight courier or by registered or certified
mail, postage prepaid, return receipt requested, or by telecopier, with
confirmation addressed as follows:

(i) if to Agent, to:

Alloy, Inc.

151 West 26th Street, 11th Floor

New York, NY 10001

Attention: CEO

Telecopier: (212) 244-4311

With a copy to:

Alloy, Inc.

151 West 26th Street, 11th Floor

New York, NY 10001

Attention: General Counsel

Telecopier: (212) 244-4311

(ii) if to Company, to:

dEliA*s, Inc.

50 West 23rd Street

 

31



--------------------------------------------------------------------------------

New York, NY 10010

Attention: CEO

Telecopier: 212-590-6580

With a copy to:

dEliA*s, Inc.

50 West 23rd Street

New York, NY 10010

Attention: General Counsel

Telecopier: 212-590-6310

or to such other address as the Party to whom notice is to be given may have
furnished to the other Party in writing in accordance herewith. All such notices
or communications shall be deemed to be received (a) in the case of personal
delivery, on the date of such delivery, (b) in the case of nationally-recognized
overnight courier, on the next business day after the date when sent, (c) in the
case of telecopier transmission, upon confirmed receipt, and (d) in the case of
mailing, on the third business day following the date on which the piece of mail
containing such communication was posted.

14.6 Counterparts. This Agreement may be executed in any number of counterparts
by original or facsimile signature, each such counterpart shall be an original
instrument, and all such counterparts together shall constitute one and the same
agreement.

14.7 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without reference to its
conflicts of laws provisions.

14.8 Benefits of Agreement. All the terms and provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns. Neither this Agreement nor any
rights or responsibilities arising hereunder shall be assignable or delegable by
any Party hereto without the consent of the other parties hereto except that
Alloy may delegate any of its rights and obligations set forth in this Agreement
to any of its Affiliates or a third party provided that such delegation shall
not relieve Alloy of any of its obligations herein set forth.

14.9 Pronouns. As used herein, all pronouns shall include the masculine,
feminine, neuter, singular and plural thereof whenever the context and facts
require such construction.

14.10 Amendment, Modification and Waiver. This Agreement shall not be altered or
otherwise amended except pursuant to an instrument in writing signed by Agent
and Company; provided, however, that any Party to this Agreement may waive in
writing any obligation owed to it by any other Party under this Agreement. The
waiver by any Party hereto of a breach of any provision of this Agreement shall
not operate or be construed as a waiver of any subsequent breach.

14.11 Assignment, No Third Party Beneficiaries; Successor.

(a) Neither Party may assign this Agreement without obtaining the prior written
consent of the other Party, with such consent not to be unreasonably withheld or
delayed; provided, however, that consent shall not be required in connection
with the acquisition of all or substantially all of the stock or assets of a
party. Nothing express or implied in this Agreement is intended to confer, nor
shall anything herein confer, upon any person other than the parties and the
respective successors or assigns of the parties, any rights, remedies,
obligations or liabilities whatsoever except as expressly set forth in this
Agreement.

 

32



--------------------------------------------------------------------------------

(b) Alloy covenants and agrees that is has obtained the consent and
acknowledgement of Zelnick Media Capital, LLP to this Agreement and that this
Agreement shall remain in full force and effect in accordance with its terms and
conditions from an after the closing of Alloy’s transaction publicly announced
on June 24, 2010 with an investor group led by ZelnickMedia.

(c) In the event of a transfer of all or any portion of an Alloy business which
provides the services contemplated by this Agreement (each a “Transferred
Business”), Alloy shall have the right to transfer to the successor of such
Transferred Business (each a “New Entity”) the portions of this Agreement
relating to the services contemplated to be provided by such Transferred
Business. By way of example, if Alloy divests of its Alloy Education business to
a New Entity, Alloy shall have the right to transfer to such New Entity those
portions of this Agreement covering the Upsell Offers and database licenses;
provided and on the condition that such New Entity shall assume such obligations
on substantially similar terms and conditions as those set forth herein. Company
and Alloy covenant and agree to take and cause to be taken all actions necessary
to comply with this Section 14.11(c), including without limitation, entry of a
new agreement with a New Entity with provisions the same as those herein
contained as it relates to such Transferred Business.

14.12 Interpretation and Survival. This Agreement has been negotiated between
the parties and will not be deemed to be drafted by, or the product of, any
Party. As such, this Agreement will not be interpreted in favor of, or against,
any Party. Sections 8.5, 10, 12, and 14 shall survive termination of this
Agreement and Sections 6 and 13 shall survive termination in accordance with its
terms.

14.13 No Joint Venture. No Party hereto shall make any warranties or
representations, or assume or create any obligations, on the other Party’s
behalf except as may be expressly permitted hereunder or in writing by such
other Party. For the avoidance of doubt, the parties may delegate any of their
obligations set forth herein to an Affiliate or a third party provided that each
Party shall be solely responsible for the actions of all its respective
employees, agents and representatives.

14.14 Dispute Resolution.

(a) Informal Dispute Resolution. In the case of any disputes under this
Agreement (except for disputes under Section 8.5, which shall be governed by the
terms of that Section), the parties shall first attempt in good faith to resolve
their dispute informally, or by means of commercial mediation, without the
necessity of a formal proceeding.

(b) Arbitration. All disputes, claims, controversies and differences arising out
of or relating to this Agreement or the termination, invalidity or breach
hereof, which cannot otherwise be resolve as provided above, shall be determined
by arbitration in New York, New York in accordance with the expedited
arbitration provisions of the Commercial Arbitration Rules of the AAA (except as
otherwise specified in this Section) using arbitrators who are commercial
litigators with experience in litigating disputes among parties to similar
disputes and who are admitted before the bar of any state of the United States.
The dispute shall be determined by one (1) arbitrator acceptable to both Parties
who shall be selected within fourteen (14) days of receipt of notice of
intention to arbitrate by the Party receiving that notice. If the receiving
Party fails to respond to said notice within said fourteen (14) days, then the
Party providing said notice shall select the arbitrator and the arbitrator
selected by the Party providing said notice shall be deemed to have been
selected by the receiving Party. If, by the end of said fourteen (14) day period
the Parties have not agreed upon one (1) arbitrator as acceptable, then the
dispute shall be determined by a panel of three (3) arbitrators selected as
follows: within an additional

 

33



--------------------------------------------------------------------------------

seven (7) days, each Party shall appoint one (1) arbitrator. These two
(2) arbitrators shall then, within an additional seven (7) days, name a third
arbitrator. If the two (2) arbitrators are unable to agree upon the choice of a
third arbitrator within seven (7) days, either Party may request the person or
entity administering the arbitration, or, if none, the AAA or any other
arbitration administering person or entity, to appoint the necessary arbitrator
pursuant to the Commercial Arbitration Rules. Arbitrators shall be compensated
for their services at the standard hourly rate charged in their private
professional activities. The Parties acknowledge that the United States District
Court for the Southern District of New York has jurisdiction over the parties
for the purpose of enforcing this Section. The rules of civil procedure and
evidence of the State of New York shall apply with respect to any arbitration
hereunder, including all rules pertaining to discovery and inspection. The
arbitrator(s) shall follow substantive rules of law. The arbitrator(s) shall
make the award in strict conformity with this Agreement and shall have no power
to depart from or change any of the provisions hereof. The award of the panel
shall be accompanied by findings of fact and a written statement of reasons for
the decision. Both Parties agree to be bound by the results of this arbitration;
judgment upon the award so rendered may be entered and enforced in any court of
competent jurisdiction. To the extent reasonably practicable, both Parties agree
to continue performing their respective obligations under this Agreement while
the dispute is being resolved. All matters relating to any arbitration hereunder
shall be maintained in confidence. Nothing contained in this Section shall
prohibit either Party from seeking equitable relief without first resorting to
arbitration under such circumstances as that Party’s interests hereunder and in
its property will be otherwise compromised. In the event of arbitration, the
prevailing Party may recover costs and reasonable attorneys’ fees in such
amounts as the arbitrator(s) may award.

[SIGNATURES APPEAR ON THE NEXT PAGE]

 

34



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the Parties hereto have executed this Agreement as of the
date above written.

ALLOY, INC.

 

By:

 

/s/ Gina DiGioia

Its:

 

Secretary and CLO

dELiA*s, Inc.

 

By:

 

/s/ Walter Killough

Its:

 

CEO

 

35